t c memo united_states tax_court john r and sara e wise petitioners v commissioner of internal revenue respondent docket no filed date john a mase howard s hou and mark a byrne for petitioners mark a weiner for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the sole issue for decision is whether dollar_figure received by john r wise as a result of the termination of his employment is excludable from petitioners' gross_income pursuant to sec_104 as damages received on account of personal_injury_or_sickness all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference john r and sara e wise resided in northridge california at the time the petition was filed john r wise petitioner was born on date weyerhaeuser co in petitioner began working for weyerhaeuser co wc as a loan officer wc is in the home-building and mortgage business petitioner later worked for weyerhaeuser mortgage co wmc a wc subsidiary petitioner rose through the ranks at wmc and by the late 1980's he became its president and chief_executive_officer at that time wmc was the third or fourth largest mortgage company in the united_states petitioner also served in the late 1980's as chief_executive_officer of republic federal savings and loan rfsl another wc subsidiary and as chairman of the board_of directors of mortgage investments plus mip a publicly owned real_estate_investment_trust that made investments in commercial real_estate mip was not a wc subsidiary but was managed by wc during the year in issue petitioner managed all of wc's financial service subsidiaries and was responsible for approximately big_number employees he was one of the most highly compensated individuals at wc earning a base salary of dollar_figure in petitioner did not have a written contract with wmc or wc although wc policy required that employees receive annual employment reviews petitioner never received such a review nevertheless he always received bonuses when he became eligible between and date john w creighton served as petitioner's immediate supervisor mr creighton and petitioner were close friends at the time of trial mr creighton was the chief_executive_officer and chairman of the board_of wc within wc's financial services chain of command petitioner was the number person below george weyerhaeuser and mr creighton communications before petitioner's termination in petitioner expressed a concern to mr creighton that because of the developing trend to consolidate in the mortgage banking industry there was a strong possibility that wc would sell wmc which might then leave petitioner unemployed in response to this concern mr creighton orally assured petitioner that wc would be fair with petitioner if wmc were sold petitioner was not satisfied with this general assurance he wanted a long-term employment contract in writing with a substantial severance_pay provision in the event of wmc's sale from to the value of rfsl's assets increased from dollar_figure million to dollar_figure billion petitioner believed he was primarily responsible for building and increasing the value of rfsl and of wmc therefore he wanted to be adequately compensated in the event of wmc's sale mr creighton informed petitioner that a long-term written employment contract would be forthcoming in early mr weyerhaeuser announced to wc's senior management that the company had decided to liquidate its noncore businesses wmc and rfsl were part of wc's noncore enterprises mr creighton and petitioner continued their discussions regarding a long-term employment contract for petitioner on date petitioner wrote a letter to mr creighton memorializing petitioner's understanding of the proposed employment contract they had discussed petitioner understood that the terms of the forthcoming contract would include a provision entitling petitioner to a dollar_figure annual base salary and a guaranteed incentive bonus of dollar_figure annually over a period of years and a severance package equal to years of salary or dollar_figure million in the event of wmc's sale petitioner did not receive a written response from mr creighton however petitioner was repeatedly assured he would receive a written contract the termination on a friday evening sometime in date mr creighton telephoned petitioner to inform petitioner that his employment with wmc was being terminated effective immediately petitioner inquired as to the amount wc would pay him in connection with the termination of his employment mr creighton offered petitioner approximately dollar_figure petitioner rejected mr creighton's offer the following day mr creighton telephoned petitioner again offering approximately dollar_figure in connection with the termination of petitioner's employment petitioner rejected this second offer suggesting that he would only accept a figure greater than dollar_figure million mr creighton replied that he would discuss this counteroffer with mr weyerhaeuser on sunday the following day mr creighton telephoned petitioner offering dollar_figure in connection with the termination of petitioner's employment petitioner accepted this offer it appears that mr creighton computed the dollar_figure figure by multiplying petitioner's annual salary by two this amount was far in excess of the amount called for by wc's formal severance_pay plan according to the severance_pay plan in effect at the time qualified individuals were eligible to receive one weeks' sic earnings up to a maximum of eight weeks' earnings for each year of credited service at the time petitioner's employment was terminated he had been employed by wc for approximately years settlement agreement and general release following petitioner's acceptance of mr creighton's dollar_figure offer attorneys became involved in drafting the settlement agreement petitioner's attorney attempted to insert a statement in the draft agreement that the dollar_figure payment was in consideration for tort liabilities wc's assistant general counsel specifically refused to acknowledge that wc's dollar_figure payment to petitioner was in consideration for any tort liabilities on date petitioner and mr creighton on wc's behalf signed a settlement agreement and general release of all claims general release pursuant to the general release petitioner was paid dollar_figure in consideration for releasing all potential causes of action against wc and wmc in this regard the general release stated the cash payment shall represent full and complete satisfaction settlement and release by wise of any and all claims he has or may have against any entity in the weyerhaeuser group or any director officer of sic employee of any entity in the weyerhaeuser group for salary bonus and other incentive compensation other compensation based on termination of employment and accrued and unpaid vacation pay severance_pay or wise does as of the effective date release weyerhaeuser each subsidiary of weyerhaeuser and each director officer employee and agent under claims limitation of weyerhaeuser and each subsidiary of weyerhaeuser from any and all claims that wise has asserted or could assert under federal state or municipal laws executive orders or any federal state or municipal regulations or rules based on arising out of or relating to his employment by wmc the termination of such employment his service as a director or officer of any subsidiary of weyerhaeuser or the termination of such service including without age discrimination laws of the united_states or the state of california claims of intentional or negligent injury and claims for back or future wages compensation or benefits except as provided for in sec_1 of this agreement claims of right or entitlement to reinstatement of employment by wmc or any other entity in the weyerhaeuser group as to any position or job whatsoever claims of negligent intentional or unintentional infliction of emotional distress claims based on oral or written contracts of employment claims based on discrimination laws of the united_states and claims for attorney's_fees and costs as a prevailing_party or otherwise and claims for damages for pain and suffering personal injury and consequential damages except for claims based on breach of this agreement in addition to petitioner's release of all claims against wc petitioner agreed to resign from his position as a director and officer of mip petitioner also resigned from his position at rfsl petitioner did not suffer any injury or sickness at the time he entered into the settlement agreement petitioners' federal_income_tax return on their federal_income_tax return petitioners included in income dollar_figure of the dollar_figure settlement payment petitioner received from wc petitioner arrived at the dollar_figure amount by using a week's pay per year_of_service method petitioners provided the following explanation on the last page attached to their return other disclosure the taxpayer received from weyerhaeuser co as settlement for mental anxiety and injury to personal reputation caused upon termination of employment notice_of_deficiency in the notice_of_deficiency respondent determined that the entire dollar_figure settlement payment petitioner received from wc is includable in petitioners' gross_income opinion the sole issue for decision is whether dollar_figure dollar_figure less dollar_figure received by petitioner as a result of the termination of his employment is excludable from petitioners' gross_income pursuant to sec_104 as damages received on account of personal_injury_or_sickness petitioners argue that they are entitled to exclude that amount respondent disagrees except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed 515_us_323 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 c income_tax regs thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove that the underlying cause of action is based upon tort or tortlike rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir in the instant case it is unclear that the general release included a settlement of petitioner's claims for wrongful termination rather than a general severance package but even assuming arguendo that it did include a settlement for some type of wrongful termination petitioners are not entitled to exclude from income any part of the proceeds received petitioners have not proven what portion if any of the dollar_figure payment was received in settlement of tort or tortlike claims the general release does not make any allocation between tort or tortlike claims and other types of claims the general release identifies many potential claims which could be interpreted as sounding in contract or in tort thus from the record before us it is impossible to differentiate the actual basis for settlement and failure to show the specific amount of the payment allocable to the claims of tort or tortlike damages for personal injuries results in the entire amount's being presumed not to be excludable see 35_f3d_93 2d cir 91_tc_160 affd on this issue and revd on other issues 913_f2d_1486 9th cir petitioner asserts that the general release settled his claim for damages for personal injuries we do not agree the general release does not state that the amount petitioner received was paid to settle a potential personal injury claim against wc and where a settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 wc did not identify a portion of the payment as a settlement of a claim on account of a personal injury the payment herein appears to be in the nature of taxable severance_pay rather than a payment for personal injury we believe it is no coincidence that the settlement payment to petitioner approximates the amount of severance_pay mr creighton and petitioner had discussed as an essential term in the long-promised employment contract the settlement amount was slightly over four times petitioner's then- current base salary severance_pay is taxable_income brennan v commissioner tcmemo_1997_317 undoubtedly petitioner was affected by wc's actions however he has made no showing of any specific tort or personal injury although wrongful employment termination possibly may result in personal injury the amount of lost wages received in such cases is generally not linked to that personal injury and thus such an award will not qualify for the exclusion_from_gross_income provided in sec_104 commissioner v schleier supra pincite in this case there is no link to personal injury petitioner contends that 81_f3d_874 9th cir is controlling we disagree in banks the taxpayer was employed as a steel worker he was punched by a fellow employee who was a former boxer rendering mr banks unconscious and requiring stitches to repair a wound to his forehead the company attempted to discharge mr banks and his fellow employee for fighting the union filed a grievance on mr banks' behalf and subsequently settled the matter mr banks objected to the terms of the agreement he then sued the union for breach of its duty_of fair representation mr banks prevailed on that cause of action in the district_court and agreed to settle with the union before the entry of judgment mr banks did not report as income the amount he received from the union and after examination and assessment he paid the tax and sued for a refund he prevailed in the district_court where the court held that the settlement was of a tortlike cause of action and the sum paid for the breach of duty_of fair representation was on account of personal injuries within the meaning of sec_104 banks v united_states ustc par big_number w d wash the u s court_of_appeals for the ninth circuit affirmed noting that unions do not pay wages to their members and what the union paid in settlement here to banks did not constitute wages f 3d pincite in this case the dollar_figure settlement payment compensated petitioner for hi sec_21 years of past service in building the value of wmc and related entities as well as for his amicable severance of employment from wc generally see eg britell v commissioner tcmemo_1995_264 petitioner has not demonstrated what injuries he had or might have had as a result of his termination petitioner did not testify as to why he believed he was terminated indeed he simply failed to present any evidence that the settlement he received included a settlement of a tortlike cause of action on account of personal injuries or sickness we have considered all of petitioners' other arguments and to the extent not discussed above find them to be without merit in sum the entire dollar_figure settlement payment petitioner received is includable in petitioners' gross_income to reflect the foregoing decision will be entered for respondent
